DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2022 has been entered. Claims 1-3, 5-12, and 17 are pending and are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-12, and 17 under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al.  is withdrawn in view of the data presented in the Declaration of Professor Luca Pierelli.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al. and Wensveen et al.  is withdrawn in view of the data presented in the Declaration of Professor Luca Pierelli.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al. and Fantuzzi et al.  is withdrawn in view of the data presented in the Declaration of Professor Luca Pierelli.

New claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-3, 5-12, and 17  fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 12/13/2022 as an affidavit of Professor Luca Pierelli and mentioned in the Applicant’s remarks. In that paper, it is stated that the product claimed was obtained by using the proprietary system (IStem Rewind tubes and IStemRewind machine -undisclosed in the Specification), and this statement indicates that the invention is different from what is defined in the claims because it is apparent that the claimed product can be obtained only by the IStemRewind system. If a skilled artisan would follow the “indications” from the Specification and the claims, then the product is obvious over the prior art, as indicated in the previous Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor has not been disclosed.  Evidence of concealment of the best mode is based upon the reply filed 12/13/2022 as an affidavit of Professor Luca Pierelli and mentioned in the Applicant’s remarks. It is apparent that the product claimed can be obtained only by using the IStem Rewind tubes and IStemRewind machine (undisclosed in the Specification). If a person of ordinary skill in the art follow the indication of the Specification or the claims then the product becomes obvious over the prior art, as indicated in the previous Office action.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647